NO. 07-07-0330-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                NOVEMBER 25, 2008
                          ______________________________

                                    GEORGE KIRBY,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2006-411,937; HON. BRADLEY S. UNDERWOOD, PRESIDING
                      _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       George Kirby was convicted by a jury of manufacturing a controlled substance. He

seeks reversal by contending that the trial court erred in admitting into evidence a booking

photograph which depicted his appearance on the day of his arrest. Allegedly the picture

was both irrelevant and unduly inflammatory. We affirm the judgment.

       The photograph was mentioned again by the State.           However, only the first

reference drew objections from appellant. The other did not. Moreover, appellant did not
ask for a running or continuous objection from the trial court when his first complaints were

overruled. By not asking for a running objection and by withholding further complaint when

the State alluded to the photograph for a second time during the testimony of a different

officer, appellant did not preserve the purported error now before us. Ethington v. State,

819 S.W.2d 854, 859-60 (Tex. Crim. App. 1991).

       Accordingly, we overrule appellant’s issues and affirm the judgment.



                                                  Per Curiam

Do not publish.




                                             2